STATE OF MICHIGAN

                          COURT OF APPEALS



In re Estate of KENNETH JAMES KOEHLER.


SHERRY BIERKLE, Personal Representative of               FOR PUBLICATION
the Estate of KENNETH JAMES KOEHLER,                     March 24, 2016
                                                         9:00 a.m.
             Appellant,

v                                                        No. 322996
                                                         Oakland Probate Court
ERNEST LEE UMBLE,                                        LC No. 2012-341834-DE

             Appellee.


In re Estate of KENNETH JAMES KOEHLER.


SHERRY BIERKLE, Personal Representative of
the Estate of KENNETH JAMES KOEHLER,

             Appellant,

and

JOSEPH YORK, EDMUND YORK, RONALD
MCKEEL, DANIEL MCKEEL, GREGORY
MCKEEL, MICHAEL SIES, NANCY
SCHREIBER, and TERRI CARTER,

             Interested Persons,

v                                                        No. 322997
                                                         Oakland Probate Court
ERNEST LEE UMBLE,                                        LC No. 2012-341834-DE

             Appellee.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

                                           -1-
GLEICHER, J.

        The law of intestate succession flows from parent-child relationships. What happens
when an unmarried father dies before his child is born, and no evidence exists that he would have
willingly supported his child or openly acknowledged the child as his own? Does nature or
nurture establish the familial link for inheritance purposes? We confront these questions here.

       Our story begins in Colorado in 1931, with a fatal affray over a woman’s affections.
Soon after, the woman delivered a child. That child (who grew into a man and had a child of his
own) is the linchpin to establishing the paternal line in this inheritance dispute.

        The probate court determined that the murdered Coloradan, Carl Cedric Umble, was the
grandfather of the intestate deceased in this case, Kenneth Koehler. Kenneth Koehler’s maternal
relatives contend that Carl Cedric Umble’s sudden and inopportune exit from this earth triggered
MCL 700.2114(4), which severs the intestate inheritance rights of parents who have refused to
financially support and openly acknowledge a child. In other words, MCL 700.2114(4) punishes
parents who desert and ignore their progeny by denying them the right to inherit from their dead
child’s estate. According to the maternal relatives, Carl Cedric Umble was such a parent.

        The probate court rejected this argument, finding that applying MCL 700.2114(4) in this
situation would render “meaningless” other sections of the Estates and Protected Individuals
Code (EPIC), MCL 700.1101 et seq., that afford inheritance rights to posthumously-born
children. Further, the court declared, the maternal relatives had not met their summary
disposition burden, as they presented no evidence that Carl Cedric Umble had rejected his in
utero child. We agree with the probate court, and affirm.

                                                I

        The deceased, Kenneth Koehler, left no will. He had no spouse, no children, and no
siblings. His parents predeceased him, as did his grandparents. Under the EPIC, half of
Kenneth’s intestate estate passes to the descendants of his paternal grandparents, and half to his
maternal relatives. MCL 700.2103(d).

        Kenneth Koehler’s paternal pedigree is the focal point of this case. We begin with the
details gleaned largely from various public and historical records.

       Kenneth’s father was a man named Carl Koehler. Carl Koehler was raised by a single
mother, Florence Koehler. Florence never married Carl Koehler’s father, Carl Cedric Umble.
The tragic and somewhat lurid (even by today’s standards) story of Florence Koehler and Carl
Cedric Umble has been pieced together through old Colorado newspaper articles and legal
documents.

       It appears that Carl Cedric Umble led a short but passionate life punctuated by the
conception of two illegitimate children (Carl Koehler and Ernest Umble), a vicious street fight
over a woman (Florence Koehler), and death by stabbing at age 20, three months before Carl
Koehler’s 1931 birth. The first of Carl Cedric Umble’s love children was Ernest Umble, who
was conceived during Carl Cedric Umble’s youthful liaison with Lyndall Adeline Hackett. Carl

                                               -2-
Cedric and Lyndall Adeline married a year after Ernest’s 1929 birth, rendering Ernest a marital
child under current Colorado law. See CRSA § 19-4-105(1)(c).

        Carl Cedric Umble and Lydia Hackett Umble then separated, and he began courting
Florence Koehler. According to a newspaper account, Florence and Carl Cedric Umble
quarreled. Although he “failed to revive the girl’s affection for him,” Carl Cedric reportedly
“threatened violence” to anyone who dated Florence. One Clyde Shadwick ignored this
warning. When he attempted to kiss Florence, he was “knocked down by a blow of Umble’s
fist.” Shadwick then stabbed Carl Cedric Umble, allegedly in self-defense.

       Carl Cedric Umble’s second son, Carl Koehler, was born three months later. In probate
parlance, Carl Koehler was a “posthumous child.” A posthumous child is “a child born after a
parent’s death.” Black’s Law Dictionary (10th ed), p 291.1

       Florence never had any other children. When she died in 1946, Carl was only 15 years
old. Four years later, Carl married Anna York. The marriage produced Kenneth Koehler, and no
other children. Carl died when Kenneth was eight years old. Kenneth died at the age of 59, and
left no will distributing his $500,000 estate. For those readers who find themselves lost in
Kenneth’s patrilineal tree, we include this visual aid:



               Florence Koehler             Carl Cedrick Umble                Lyndall (Lydia)
                                                                                 Hackett
                                              9/3/1910-2/7/1931

                Anna York               Carl James Koehler               Ernest Lee Umble
                                                                            (Appellee)
                                        5/17/1931-6/27/1960


      Maternal Relatives           Kenneth James Koehler
         (Appellant &                   (Decedent)
      Interested Persons)




1
  The dissent uses the term “afterborn child.” Technically, the terms “posthumous child” and
“afterborn child” have different meanings. Black’s Law Dictionary (10th ed), p 290, defines an
“afterborn child” as “[a] child born after execution of a will or after the time in which a class gift
closes.” Historically, Michigan caselaw used the term “afterborn child” in that manner. See,
e.g., Hankey v French, 281 Mich 454; 275 NW 206 (1937). The EPIC uses the term “[a]fterborn
heirs” to refer to children “in gestation at a particular time,” which encompasses both common-
law concepts. MCL 700.2108.


                                                 -3-
       Sherry Bierkle is Kenneth’s first cousin on his mother’s side. She successfully petitioned
the probate court to be named the personal representative of Kenneth’s estate. Approximately 17
months later, Bierkle filed a final accounting and a proposed settlement distributing the estate
among Kenneth’s maternal relatives. Ernest Umble intervened. Ernest contended that as
Kenneth’s uncle and sole surviving paternal relative, half of Kenneth’s estate belonged to him.
The maternal relatives challenged Ernest’s claim of kinship, focusing on the paternity of Carl
Koehler, Kenneth’s father.

        Ernest asserted that Kenneth’s grandfather was his own father, Carl Cedric Umble.
Bierkle took issue with Ernest Umble’s claim and filed a motion for summary disposition under
MCR 2.116(C)(8). She insisted that Ernest was barred from inheriting by MCL 700.2114(4),
which precludes inheritance by and through a parent who fails to “openly treat[] the child as his
or hers,” and “has . . . refused to support the child.”

       The probate court conducted an evidentiary hearing. Assembling the biological strands
of Kenneth Koehler’s paternal line presented a challenge worthy of an expert archivist. Ernest
presented Carl Koehler’s Colorado birth certificate and a Denver, Colorado newspaper article
describing the circumstances of Carl Cedric Umble’s demise. The parties also submitted various
marriage, birth, and death certificates for the involved individuals.

        The probate court determined that Carl Koehler’s father was Carl Cedric Umble. This
finding means that Ernest Umble and Carl Koehler were half-brothers, and that Ernest Umble
was the uncle of our deceased, Kenneth Koehler. As Ernest Umble was the only surviving
relative on Kenneth’s paternal side, the court ruled that he would take half of the estate. The
probate court rejected Bierkle’s assertion that MCL 700.2114(4) barred Ernest’s claim. The
court also rebuffed Bierkle’s legal argument that Carl Koehler’s paternity was not properly
established under Michigan law.

       Bierkle appeals.

                                               II

        Bierkle asserts that the probate court clearly erred when it found that Carl Cedric Umble
was the natural father of Carl Koehler. We review the probate court’s factual findings for clear
error. In re Townsend Conservatorship, 293 Mich App 182, 186; 809 NW2d 424 (2011). “A
finding is clearly erroneous when a reviewing court is left with a definite and firm conviction
that a mistake has been made, even if there is evidence to support the finding.” Id. We consider
issues of statutory interpretation de novo. Id.

        Whether Carl Cedric Umble was Carl Koehler’s father for purposes of the EPIC is
important, because establishing a parent-child relationship is the first step in determining
whether Ernest Umble can inherit as a paternal descendant. If Carl Cedric Umble was entitled to
inherit from his child, Carl Koehler, Ernest Umble inherits as the only surviving descendant of
Koehler’s paternal grandparents. Otherwise, Bierkle and the other maternal descendants inherit
Kenneth’s entire estate.


                                               -4-
        Article II, part 1 of the EPIC governs rights to intestate inheritance. In re Certified
Question, 493 Mich 70, 76-77; 825 NW2d 566 (2012). The EPIC helpfully supplies the basic
definitions needed to understand its pertinent provisions. The term “descendant” is used “in
relation to an individual,” and includes “all of his or her descendants of all generations, with the
relationship of parent and child at each generation being determined by the definitions of child
and parent contained in this act.” MCL 700.1103(k). The EPIC defines a “parent” as “an
individual entitled to take, or who would have been entitled to take, as a parent under this act by
intestate succession from a child who dies without a will and whose relationship is in question.”
MCL 700.1106(i).

       If a decedent dies intestate and has no surviving spouse, the EPIC provides the order in
which the decedent’s estate passes to his or her surviving relatives. MCL 700.2103. First, the
estate passes to the decedent’s descendants. MCL 700.2103(a). If the decedent has no
descendants, the estate passes to the decedent’s surviving parent or parents. MCL 700.2103(b).
If the decedent has neither descendants nor surviving parents, the estate passes to the
descendants of the decedent’s parents (the decedent’s siblings, nieces, and nephews). MCL
700.2103(c).

        If the decedent has no surviving descendants, parents, or descendants of parents, the
EPIC instructs the probate court to determine whether there are any descendants of the
decedent’s grandparents. MCL 700.2103(d). Half the decedent’s estate passes to the decedent’s
paternal grandparents or their descendants, and the other half passes to the decedent’s maternal
grandparents or their descendants. MCL 700.2103(d). Finally, “[i]f there is no surviving
grandparent or descendant of a grandparent on either the paternal or the maternal side, the entire
estate passes to the decedent’s relatives on the other side in the same manner as the 1/2.” MCL
700.2103(d).

        Accordingly, if Carl Cedric Umble was entitled to inherit as Carl Koehler’s parent, Ernest
Umble is entitled to inherit half of Koehler’s estate because he is the sole surviving descendant
of Koehler’s paternal grandparents. But if inheritance could not pass up to Carl Cedric Umble
through his relationship with Carl Koehler, it cannot pass back down to Ernest Umble, and he is
not entitled to a portion of the estate.

       Resolution of this case would be easy if we could simply stop here by concluding that
Ernest Umble is a paternal descendant entitled to inherit under MCL 700.2103(d), which
provides that half of Kenneth’s intestate estate passes to the descendants of his paternal
grandparents. The evidence substantiates that Ernest is a descendant of Kenneth’s paternal
grandfather, Carl Cedric Umble. As such, Ernest inherits. Case closed. Alas, Carl Koehler’s
nonmarital, posthumous birth complicates this case.

                                                III

       The EPIC provides that, generally, a child is the child of his or her natural parents even if
they were not married:




                                                -5-
       Except as provided in subsections (2), (3), and (4), for purposes of intestate
       succession by, through, or from an individual, an individual is the child of his or
       her natural parents, regardless of their marital status. . . . [MCL 700.2114(1).]

And a child is a child of his or her natural father even if the father dies before the child’s birth.
See Black’s Law Dictionary. Posthumous children enjoy a right to intestate inheritance in
Michigan, if they were “in gestation” at the time of the father’s death and lived for 120 hours or
more after birth. MCL 700.2108. The parentage of a posthumous child can be established by the
probate court. MCL 700.2114(1)(b)(v). We find no fault with the manner in which the probate
court determined that Carl Koehler fulfilled the statutory requirements for intestate succession as
an out-of-wedlock, posthumous child, particularly given what the court had to work with.

        MCL 700.2114(1)(b) sets forth circumstances in which a man is considered to be the
natural parent of a child when that child is conceived out of wedlock for purposes of the EPIC.
In this case, the probate court proceeded under MCL 400.2114(b)(v), which provides:

       [r]egardless of the child’s age or whether or not the alleged father has died, the
       court with jurisdiction over probate proceedings relating to the decedent’s estate
       determines that the man is the child’s father, using the standards and procedures
       established under the paternity act, . . . MCL 722.711 to 722.730.

        Michigan’s Paternity Act “was created as a procedural vehicle for determining the
paternity of children born out of wedlock.” In re MKK, 286 Mich App 546, 557; 781 NW2d 132
(2009) (quotation marks and citations omitted). The Paternity Act provides four ways in which a
court may establish paternity by an order of filiation:

       (a) The finding of the court or the verdict determines that the man is the father.

       (b) The defendant acknowledges paternity either orally to the court or by filing
       with the court a written acknowledgement of paternity.

       (c) The defendant is served with summons and a default judgment is entered
       against him or her.

       (d) Genetic testing . . . determines that the man is the father. [MCL 722.717(1)
       (emphasis added).]

The party seeking to prove paternity must establish by a preponderance of the evidence that the
man is the child’s father. Bowerman v MacDonald, 431 Mich 1, 14; 427 NW2d 477 (1988).

        Under MCL 722.717(1)(a), the probate court had the authority to review the totality of
the evidence and to determine that Carl Cedric Umble was Carl Koehler’s father. The court
observed that Carl Cedric Umble was listed as the father on Carl Koehler’s birth certificate.
Moreover, the probate court specifically noted that Carl Cedric Umble was killed in a knife fight
over Florence Koehler, Carl Koehler’s mother; that a newspaper article and death certificate
indicated that Carl Cedric Umble’s mother was Grace Umble, and Carl Koehler’s obituary listed
his grandmother as Grace Roberts of Denver, Colorado, and that Carl Koehler’s marriage
certificate listed his father as “Carl Sedric Umble.” Taken together, this evidence preponderates

                                                -6-
in favor of Carl Umble and Carl Koehler’s father-child relationship. Accordingly, we find this
portion of the probate court’s ruling well-supported, both factually and legally.

                                                 IV

        According to Bierkle, MCL 700.2114(4) forecloses Ernest Umble’s inheritance rights,
even assuming that Carl Cedric Umble fathered Carl Koehler. As we have mentioned, the statute
denies intestate inheritance to parents who fail to nurture a child in two critically important ways:
by financially abandoning the child and by denying parenthood. See In re Turpening Estate, 258
Mich App 464; 671 NW2d 567 (2003). The dead child in this case was Carl Koehler, through
whom Ernest Umble seeks to inherit as a paternal relative. Bierkle contends that Carl Cedric
Umble neglected Carl Koehler in the manners described in subsection 2114(4).

       Our analysis must begin with an overview of the statute as a whole, as we “do[] not
construe the meaning of statutory terms in a vacuum.” Manual v Gill, 481 Mich 637, 650; 753
NW2d 48 (2008) (quotation marks and citation omitted). MCL 700.2114 states in relevant part:

               (1) Except as provided in subsections (2), (3), and (4), for purposes of
       intestate succession by, through, or from an individual, an individual is the child
       of his or her natural parents, regardless of their marital status. . . .

                                               * * *

               (2) An adopted individual is the child of his or her adoptive parent or
       parents and not of his or her natural parents, but adoption of a child by the spouse
       of either natural parent has no effect on either the relationship between the child
       and that natural parent or the right of the child or a descendant of the child to
       inherit from or through the other natural parent. An individual is considered to be
       adopted for purposes of this subsection when a court of competent jurisdiction
       enters an interlocutory decree of adoption that is not vacated or reversed.

               (3) The permanent termination of parental rights of a minor child by an
       order of a court of competent jurisdiction; by a release for purposes of adoption
       given by the parent, but not a guardian, to the family independence agency or a
       licensed child placement agency, or before a probate or juvenile court; or by any
       other process recognized by the law governing the parent-child status at the time
       of termination, excepting termination by emancipation or death, ends kinship
       between the parent whose rights are so terminated and the child for purposes of
       intestate succession by that parent from or through that child.

               (4) Inheritance from or through a child by either natural parent or his or
       her kindred is precluded unless that natural parent has openly treated the child as
       his or hers, and has not refused to support the child.

               (5) Only the individual presumed to be the natural parent of a child under
       subsection (1)(a) may disprove a presumption that is relevant to that parent and
       child relationship, and this exclusive right to disprove the presumption terminates
       on the death of the presumed parent.

                                                -7-
        Subsection (1) sets forth the general rule that “an individual is the child of his or her
natural parents, regardless of their marital status.” Notably, subsection (1)(b)(v) allows a court to
find a parent-child relationship “[r]egardless of . . . whether or not the alleged father has died.”
The Reporter for EPIC has noted, “It is important to read and understand that subsection (1)
expresses the operative rule of this entire section.” Martin & Harder, Estates & Protected
Individuals Code With Reporter’s Commentary (ICLE, 2015), p 65.2 Subsection (1) dictates that
a parent-child relationship existed between Carl Cedric Umble and Carl Koehler, despite that
Carl Koehler was a posthumous, nonmarital child.

        Subsections (2), (3), and (4) describe three situations in which a proven parent-child
relationship can be overcome, defeating intestate inheritance despite a demonstrated parent and
child relationship. Subsection (2) provides that an adopted child “is the child of his or her
adoptive parents,” and not of his or her natural parents. Subsection (3) states that “[t]he
permanent termination of parental rights” severs the parent-child relationship for the purposes of
intestate succession. And subsection (4) declares that “[i]nheritance from or through a child by
either natural parent or his or her kindred is precluded unless that natural parent has openly
treated the child as his or hers, and has not refused to support the child.” These four subsections
“are the exceptions to the operative rule.” Martin & Harder, p 65.3

        Because subsection (4) is an exception to the “operative rule” of intestate succession, it is
akin to an affirmative defense. An affirmative defense “is a matter that accepts the plaintiff’s
allegation as true and even admits the establishment of the plaintiff’s prima facie case, but that
denies that the plaintiff is entitled to recover on the claim for some reason not disclosed in the
plaintiff’s pleadings.” Stanke v State Farm Mut Auto Ins Co, 200 Mich App 307, 312; 503
NW2d 758 (1993), citing 2 Martin, Dean & Webster, Michigan Court Rules Practice, p 192. In
the context of MCL 700.2114, once the parent-child relationship is proven in a manner consistent
with subsection (1), the gateway to intestate inheritance is open; alternatively stated, the prima
facie case for inheritance is established. An heir may challenge an individual’s right to inherit
based on a demonstrated parent-child relationship by invoking one of the exceptions. As with
any affirmative defense, the party asserting that the exception controls the outcome bears the
burden of presenting evidence to support his or her claim. See Attorney Gen ex rel Dep’t of
Environmental Quality v Bulk Petroleum Corp, 276 Mich App 654, 664-665; 741 NW2d 857
(2007). We agree with the probate court that Bierkle shirked this burden.



2
 The Reporter highlighted that subsection (1)(b)(v) “offers an additional avenue for establishing
paternity when mutual acknowledgement under subsection (1)(b)(iii) is unavailable. This could
be important if the child is born after the death of the father or is an infant when the father dies.”
Martin & Harder, p 65 (emphasis added).
3
  One of the exceptions reinforces that for the purpose of intestate succession, posthumous
children must be treated in the same manner as children born during the lifetimes of their
parents. Subsection (3) indicates that while the permanent termination of parental rights and
other court-recognized releases of parental rights operate to “end[] kinship,” “termination by
emancipation or death” do not. MCL 700.2114(3).


                                                 -8-
        The plain language of the exception at issue here requires proof of two facts: that the
natural parent failed to “openly treat the child as his,” and that the natural parent “refused to
support the child.” MCL 700.2114(4) (emphasis added). Thus, in crafting subsection (4), the
Legislature decreed that two separate and distinct conditions must be fulfilled before a court may
foreclose a parent’s right to intestate inheritance from a child. The Legislature’s use of the word
“and” demonstrates that proof of both conditions is required. “Plainly, the use of the conjunctive
term ‘and’ reflects that both requirements must be met[.]” Karaczewski v Farbman Stein & Co,
478 Mich 28, 33; 732 NW2d 56 (2007) (emphasis in original), overruled in part on other grounds
Bezeau v Palace Sports & Entertainment, Inc, 487 Mich 455; 795 NW2d 797 (2010). “[T]he
words [“and” and “or”] are not interchangeable and their strict meaning should be followed when
their accurate reading does not render the sense dubious and there is no clear legislative intent to
have the words or clauses read in the conjunctive.” Auto-Owners Ins Co v Stenberg Bros, Inc,
227 Mich App 45, 50-51; 575 NW2d 79 (1997) (quotation marks and citation omitted). The
Legislature intended a dual showing of parental malfeasance before an intestate inheritance may
be precluded: both economic and emotional malevolence. Turpening supports this view: “[T]he
statute’s meaning is clear that a natural parent is barred from inheriting except if the natural
parent ‘openly treated the child as his’ and ‘has not refused to support the child.’ ” Turpening,
258 Mich at 468 (emphasis in original).

        No evidence suggests that Carl Cedric Umble “refused” to support Carl Koehler. As this
Court noted in Turpening, 258 Mich App at 467, a “refusal” reflects “an act of the will.”
(Quotation marks and citation omitted.) Carl Cedric Umble died before Carl Koehler was born.
He could hardly have “refused” to support a child he never met. That Carl Cedric Umble never
actually “supported” Carl Koehler is simply irrelevant; were that the test, subsection (4) would
jeopardize inheritance rights flowing from most posthumous children.4 The statute requires that
Carl Cedric Umble “refused” to support his child. And Bierkle bore the burden of establishing
such a refusal, as she moved for summary disposition under MCR 2.116(C)(8) on this issue.5

                                                 V

        More fundamentally, we agree with the probate court that the Legislature never intended
that subsection (4) would apply to a posthumous child.



4
  The dissent asserts that to be entitled to inherit through the estate of a deceased child, a parent
must always affirmatively prove that he or she acknowledged the child and did not fail to support
the child before the child’s death. We do not read the statute in this fashion. We further observe
that in the case of a posthumous child, such proofs are likely impossible. Counsel in this case
conceded at oral argument that they presented all the evidence that is available. A remand,
advocated by the dissent, would be a meaningless exercise.
5
  “In a contested proceeding, pretrial motions are governed by the rules applicable in civil actions
in circuit court.” MCR 5.142. As a matter of procedure, Bierkle had come forward with proof,
as she was the moving party, that the predeceased natural father failed to acknowledge or refused
to provide support to the unborn child at the time of the father’s death.


                                                -9-
       MCL 700.2114(4) is based on the 1990 version of the Uniform Probate Code, Section 2-
114(c). The prior UPC’s language was almost identical to the EPIC’s:

                 Inheritance from or through a child by either natural parent or his [or her]
         kindred is precluded unless that natural parent has openly treated the child as his
         [or hers], and has not refused to support the child. [Alterations in original.][6]

The Reporter’s Comment to this section of the UPC states: “The phrase ‘has not refused to
support the child’ refers to the time period during which the parent has a legal obligation to
support the child.” Id. Obviously, Carl Cedric Umble never had a “legal obligation” to support
Carl Koehler. The UPC aside, we reach the same conclusion based on the language and structure
of the EPIC.

        A central purpose of MCL 700.2114 is to abrogate the common-law rule that denied
nonmarital children any right to inherit from their biological fathers. The first sentence of
§ 2114(1) provides that with three exceptions, “for the purposes of intestate succession by,
through, or from an individual, an individual is the child of his or her natural parents, regardless
of their marital status.” (Emphasis added.) This subsection of the EPIC proclaims that
nonmarital children may inherit through intestacy, assuming parentage has been satisfactorily
established.

        At the outset of the EPIC’s provisions regarding intestate succession, posthumous
children are included as potential heirs. MCL 700.2114(1)(a) provides that a child “conceived”
during a marriage is presumed to be the child of both natural parents. And since marital and
nonmarital children are treated alike, the rule that the parent-child relationship controls intestate
inheritance applies equally to both posthumous and nonmarital children. The EPIC also
recognizes the rights of posthumous children in MCL 700.2108 (“An individual in gestation at a
particular time is treated as living at that time if the individual lives 120 hours or more after
birth.”). And that Ernest Umble was Carl Koehler’s half-brother is of no moment, as “a relative
of the half blood inherits the same share he or she would inherit if he or she were of the whole
blood.” MCL 700.2107.

        In determining whether MCL 700.2114(4) applies to posthumous children, our job is “to
construe statutes, not isolated provisions.” Graham Co Soil & Water Conservation Dist v US ex
rel Wilson, 559 US 280, 290; 130 S Ct 1396; 176 L Ed 2d 225 (2010) (quotation marks and
citation omitted). “[T]o discern the Legislature’s intent, statutory provisions are not to be read in
isolation; rather context matters, and thus statutory provisions are to be read as a whole.”
Robinson v City of Lansing, 486 Mich 1, 15; 782 NW2d 171 (2010).

        The EPIC provides a discrete mechanism for a nonmarital child born after his father’s
death to obtain a judicial determination of paternity for inheritance purposes. Given this right to
establish paternity despite a father’s untimely demise, it makes little sense to construe the EPIC
as creating a virtually impenetrable barrier to the flip side—inheritance by the paternal family


6
    When the UPC was amended in 2008, the drafters omitted subsection (c).


                                                -10-
through the posthumous child. A father who dies before his child is born is incapable of
“treating the child as his.” Despite a father’s death, the father’s family may nevertheless have
treated the child as “theirs,” serving as an important emotional and financial support system for
the child and mother. Evidence of a deceased parent’s attitude toward an unborn child is
unlikely to exist when the child’s birth occurred many years before the emergence of the heirship
dispute, or the parent died in the early stages of a pregnancy. Lengthy investigations of long-
forgotten parental intent contravene another central purpose of the EPIC: “[t]o promote a speedy
and efficient system for liquidating a decedent’s estate and making distribution to the decedent’s
survivors.” MCL 700.1201(c).7

        That posthumous children may inherit under Michigan’s law of intestate succession
reflects our Legislature’s belief that consanguinity—biology—generally dictates inheritance
rights. The exceptions to this principle are narrowly drawn to exclude parents who have lost
their parental rights through adoption or other court order, or parents who could have lost their
parental rights because they ignored and economically neglected their child. Bierkle’s
construction of MCL 700.2114(4) would defeat the purposes of MCL 700.2114 by forcing the
descendants of a posthumous child to prove that the parent would have acknowledged and
supported the child had the parent survived. The policy underlying subsection (4) is to punish
bad parents, see Turpening, 258 Mich App 464, not to erect evidentiary burdens and barriers
constraining intestate succession when a relative of a parent seeks to inherit through a dead
child’s estate.




7
  Although they are interesting, the two cases cited by the dissent lack any relevance here. In re
Estate of Poole, 328 Ill App 3d 964, 767 NE2d 855 (202), involved the construction of an
intestacy scheme markedly different from the EPIC. Under 755 ILCS 5/2-2, the application of
other Illinois statutes governing intestate succession from or through a child born out of wedlock
depends on whether “both parent are eligible parents.” 755 ILCS 5/2-2 defines an “eligible
parent” as “a parent of the decedent who, during the decedent’s lifetime, acknowledged the
decedent as the parent’s child, established a parental relationship with the decedent, and
supported the decedent as the parent’s child.” By defining an “eligible parent” in this fashion,
Illinois specifically preconditions a parent’s ability to inherit on parental support and
acknowledgment.
        The Mississippi statute at issue in Williams v Farmer, 876 So 2d 300 (Miss, 2004)
similarly differs from the EPIC. In Mississippi, “the natural father of an illegitimate and his
kindred shall not inherit . . . [f]rom and through the child unless the father has openly treated the
child as his, and has not refused or neglected to support the child.” Unlike the EPIC, both the
Mississippi and Illinois statutes specifically assign the acknowledgment and support obligations
as prerequisites to a parental claimant’s prima facie proofs.


                                                -11-
        Applying subsection (4) to a nonmarital, posthumous child contradicts the central thrust
of other intestacy provisions of the EPIC. Accordingly, the probate court got it right when it
refused to subvert clearly-declared legislative purposes by applying MCL 700.2114(4) to the
facts of this case.

       We affirm.




                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Douglas B. Shapiro




                                             -12-